Per Curiam.
Respondent was admitted to practice by this Court in 1998. He maintained an office for the practice of law in Albany County.
By decision dated February 3, 2011, this Court suspended respondent from the practice of law for a period of one year (Matter of Swedick, 81 AD3d 1033 [2011]). He now applies for reinstatement. Petitioner advises that it does not oppose the application.
Our examination of the papers submitted on the application indicates that respondent has complied with the provisions of the order of suspension and with this Court’s rules regarding the conduct of suspended attorneys (see 22 NYCRR 806.9). We are also satisfied that respondent has complied with the require*794ments of this Court’s rules regarding reinstatement (see 22 NYCRR 806.12 [b]) and that he possesses the character and general fitness to resume the practice of law.
Accordingly, the application is granted and respondent is reinstated to the practice of law, effective immediately.
Mercure, J.P., Rose, Lahtinen, Spain and Garry, JJ., concur. Ordered that respondent’s application is granted; and it is further ordered that respondent is reinstated as an attorney and counselor-at-law in the State of New York, effective immediately.